

116 HRES 1214 IH: Recognizing the accomplishments and contributions of Sikh Americans and Sikhs worldwide.
U.S. House of Representatives
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1214IN THE HOUSE OF REPRESENTATIVESNovember 12, 2020Mr. Costa (for himself and Mr. Garamendi) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the accomplishments and contributions of Sikh Americans and Sikhs worldwide.Whereas Sikhism was founded by Guru Nanak who exhorted to his followers to—(1)remember God;(2)earn their living by honest means; and(3)share it with the less fortunate;Whereas Guru Nanak proclaimed that all men and women are equal, and criticized caste inequality and other forms of social injustice;Whereas 2019 marked the 550th anniversary of the birth of Guru Nanak;Whereas Sikhism teaches peace, reconciliation, and overcoming differences to build community;Whereas Sikhism is the world’s fifth largest religion, with more than 25,000,000 followers worldwide and about 1,000,000 in the United States;Whereas Sikhs first arrived in the United States in 1899, and many early pioneers worked to build the Nation’s railroads and other pieces of critical infrastructure;Whereas, by 1910, many Sikh pioneers had begun agriculture enterprises and helped feed the people of the United States;Whereas the first Sikh gurdwara was established in Stockton, California, in 1912, and continues to operate in the present day;Whereas there are now more than 200 gurdwaras in the United States;Whereas Sikhs have fought courageously for and alongside the United States in every conflict since World War I;Whereas despite these undeniable contributions to American society, Sikhs have faced discrimination in the United States;Whereas World War I veteran Bhagat Singh Thind courageously campaigned for the right of Sikhs and East Indians to become citizens, but was denied this right by the Supreme Court in the 1923 case United States v. Bhagat Singh Thind;Whereas legislation to authorize Sikhs and other East Indian immigrants to naturalize as United States citizens was not enacted until 1946;Whereas, in 1957, Dalip Singh Saund became the first Sikh American, the first Indian American, and the first Asian American elected to the United States House of Representatives;Whereas Sikh Americans today still face attacks on their identity and culture, including hate crimes that tragically claim lives, as in Elk Grove, California, in 2011 and Oak Creek, Wisconsin, in 2012;Whereas despite this troubling history, Sikh Americans today have overcome these challenges to become successful in all aspects of American life and openly celebrate their culture through events at gurdwaras, parades, and festivals;Whereas members of the Sikh community continue to make outstanding contributions to the economic vibrancy of the region in industries including agriculture, transportation, education, medicine, and retail;Whereas the Sikh community’s generous philanthropy has assisted many and serves as a testimony of the commitment of Sikhs to the teachings of Guru Nanak and their love of country;Whereas Sikh elected officials increasingly and proudly represent their respective communities in public office;Whereas the patriotic efforts of Lieutenant Colonel Kamal Kalsi helped open the door to Sikhs serving their country in the Armed Forces while maintaining their religious traditions and culture;Whereas an increasing number of Sikh young people have been inspired by Lieutenant Colonel Kalsi’s example and have enlisted in the Armed Forces in recent years; andWhereas Sikh Americans have been an invaluable part of the United States for more than a century, and the Sikh American community continues to make unique cultural contributions that enrich the diversity of American life: Now, therefore, be itThat the House of Representatives—(1)recognizes the discrimination that Sikhs have faced and continue to face in the United States and elsewhere, and condemns all acts of bias and hatred against the Sikh community;(2)expresses its respect and gratitude for the contributions of all Sikh Americans, both historically and in the present day; and(3)encourages all Americans to recognize and celebrate the unique history and culture of the Sikh community.